The opinion of the court was delivered, November 5th 1863, by
Woodward, J.
The words at N. Holmes & Son” were alleged to have been added to the note after it was signed, and appearances favoured the allegation. They were admitted to be in the handwriting of one of the payees who wrote the body of the note, and they certainly look as if added after the signature. Had they been written in a straight line from where they started, they would have interfered with the signature, but they slant upward so as to avoid it, and thus give the paper a very suspicious aspect.
Now the question is, on whom, in such circumstances, was the onus of explaining the words ? In other words, would a legal presumption arise from inspection of the paper, that the words were added after signature, or would the law presume them rightly written until the contrary was shown ?
All the authorities cited in argument bear against the plaintiff in error, while Simpson v. Stackhouse, 9 Barr 186, is conclusive in favour of the ruling below. According to the doctrine of that case, the endorsee, who sues this note, took it with its imperfections on its head, and was bound to come into court prepared to explain them. The words added were a material alteration, and were as suspicious as similar words in Simpson v. Stack-house.
The court below was reversed in that case for not putting the onus upon the plaintiff, and of course we are not to reverse the court for doing so in the present case. The argument is, that the court should not have withdrawn the question from the jury. The answer is, that there was no question for the jury, because *262there was no evidence tending to explain the suspicious addition. Left upon legal presumptions, the case was for the court, and we think it was properly ruled.
The judgment is affirmed.